 Case: 1:21-cv-00104-SNLJ Doc. #: 13 Filed: 08/02/21 Page: 1 of 2 PageID #: 12




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

IN RE: DICAMBA HERBICIDES                      )          Main Case 1:18-md-2820-SNLJ
LITIGATION                                     )          Indiv. Case 1:21-cv-00104-SNLJ

   PLAINTIFFS’ MOTION TO REMAND TO JEFFERSON COUNTY, TEXAS

       Plaintiffs in Andy Timmons, Inc. d/b/a Lost Draw Vineyards, et al. v. Bayer Crop

Science, LP et al., 1:21-cv-00104-SNLJ, pursuant to 28 U.S.C. § 1447(c), move to remand

this action to the 60th Judicial District Court of Jefferson County, Texas.

       As set forth in Plaintiffs’ supporting memorandum, there is no basis for federal

jurisdiction: (1) there is no federal question, (2) there is no complete diversity, and (3) the

doctrine of fraudulent misjoinder, even if accepted in this Circuit, does not apply. Because

Defendants cannot carry their burden, this matter should be remanded back to the state

court where it was filed.

Dated: August 2, 2021                      Respectfully submitted,


                                           /s/ Adam M. Dinnell
                                           Andrew S. Hicks
                                           TX Bar No. 24032419
                                           Adam M. Dinnell
                                           TX Bar No. 24055405
                                           Marc S. Tabolsky
                                           TX Bar No. 24037576
                                           Katherine D. Jordan
                                           TX Bar No. 00786005
                                           SCHIFFER HICKS JOHNSON PLLC
 Case: 1:21-cv-00104-SNLJ Doc. #: 13 Filed: 08/02/21 Page: 2 of 2 PageID #: 13




                                          700 Louisiana Street, Suite 2650
                                          Houston, Texas 77002
                                          Phone: 713-357-5150
                                          Fax: 713-357-5160
                                          ahicks@shjlawfirm.com
                                          adinnell@shjlawfirm.com
                                          mtabolsky@shjlawfirm.com
                                          kjordan@shjlawfirm.com

                                          Ted A. Liggett
                                          TX Bar No. 00795145
                                          Dustin R. Burrows
                                          TX Bar No. 24048375
                                          LIGGETT LAW GROUP PC
                                          1001 Main Street, Suite 300
                                          Lubbock, Texas 79401
                                          Phone: 806-744-4878
                                          ted@liggettlawgroup.com
                                          dustin@liggettlawgroup.com

                                          Andrew R. Seger
                                          TX Bar No. 24046815
                                          KEY TERRELL & SEGER LLP
                                          4825 50th Street, Suite A
                                          Lubbock, Texas 79414
                                          Phone: 806-792-1944
                                          aseger@thesegerfirm.com

                                          Attorneys for Plaintiffs


                             CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2021, the foregoing was filed electronically with

the Clerk of Court to be served by operation of the Court’s electronic filing system on all

counsel of record.

                                          /s/ Adam M. Dinnell
                                          Adam M. Dinnell
